DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending.  Claims 1-8 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021, 3/9/2020 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited 
a hardness adjusting mechanism in claim 1 (coil spring 56, wire 54, and movable ring 56 [0067]);
a first driving force input member in claim 1 (operating ring 30 [0037]);
a second driving force input member in claim 1 (shaft 36 [0039]);
a connection interface in claim 2 (connection interface 34 [0038]);
an external mechanism in claim 2 (actuator 32; [0061] where [0004] defines actuator as a motor);
a transmission member in claim 5 (cam ring [0071]);
a speed reduction mechanism in claim 6 (larger diameter gear 71 [0070];
a movable member in claim 7 (movable ring 56 [0044]);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaoka et al. US2017/0127910 and further in view of Stigall et al. US2020/0188639 and Moriyama US2013/0041222.
For claim 1, Asaoka discloses an “endoscope (10; fig 1) comprising: 
an insertion part (14) having a flexible part (18); 
an operating part (12) continuously provided on a proximal end side of the insertion part; 
a hardness adjusting mechanism (32) that is provided from the operating part to the flexible part and adjusts the hardness of the flexible part ([0061]; fig 3); 
a first driving force input member (34; fig 3, 4; [0063-0065) that is provided in the operating part and is manually operated and inputs a driving force to the hardness adjusting mechanism”.
Asaoka does not disclose “a second driving force input member that is provided separately from the first driving force input member and inputs a driving force to the hardness adjusting mechanism”.  
Stigall teaches a varying the stiffness of an intraluminal device using both manual operation as a first driving force input and electronic/drive motor operation as a second driving force input [0042].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Stigall into the invention of Asaoka in order to configure both a manual and motorized force input for adjusting the hardness/stiffness of the device because it provides duplication of function in the event of failure of one.
Moriyama teaches “a second driving force input member” for inputting a driving force to a hardness adjusting mechanism (rotary shaft portion 122; fig 1, 7; [0084-0087])”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Moriyama into the invention of Asaoka in order to configure the endoscope, e.g. as claimed because it provides modular construction, i.e. attachable/detachable, which allows different backup motors to be attached in the event of failure of one.
For claim 2, modified Asaoka discloses does not disclose the “endoscope according to claim 1, further comprising: a connection interface to which an external mechanism, which inputs a driving force to the second driving force input member, is attachably and detachably connected (Moriyama: fig 1, 7; [0084-0087] via rotary shaft portion 122)”.
For claim 3, modified Asaoka teaches the “endoscope according to claim 2, wherein the first driving force input member is manually operable regardless of whether or not the external mechanism is connected to the connection interface (Stigall: [0042] explicitly states “the hub 226 may be operated manually and/or may be operated electronically” including drive motors)”.
For claim 4, modified Asaoka discloses the “endoscope according to claim 3, wherein the external mechanism is an actuator (as defined by the specification as a motor at [0004], Stigall: [0042] describes a motor actuator)”.
For claim 5, modified Asaoka discloses the “endoscope according to claim 2, further comprising: 
a transmission member (Asaoka: cam ring 38; fig 4; [0082]) that transmits the driving force, which is input from the first driving force input member (Asaoka: operation ring 36; [0082]), to the hardness adjusting mechanism (Asaoka: [0092]), 
wherein the second driving force input member is connected to the transmission member (Moriyama: rotary shaft portion 12, fig 8, makes a connection to rotor 61 as the transmission member via linear member 83, fig 4)”.
For claim 7, modified Asaoka discloses the “endoscope according to claim 5, 
wherein the hardness adjusting mechanism includes: 
a tightly wound coil spring (Asaoka: coil spring 40; fig 4) provided in the insertion part; 
a wire (Asaoka: wire 42; fig 4) inserted into the tightly wound coil spring and secured to a distal end of the tightly wound coil spring; and 
a movable member (Asaoka: movable ring 56; [0073]) that is engaged with the transmission member and compresses the tightly wound coil spring by separating a proximal end of the tightly wound coil spring and a proximal end of the wire from each other (Asaoka : [0076, 0077])”.
For claim 8, modified Asaoka discloses the “endoscope according to claim 7, wherein the tightly wound coil spring is compressed by fixing the proximal end of the wire and pressing the proximal end of the tightly wound coil spring by the movable member (Asaoka: [0073-0077])”.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaoka et al. US2017/0127910, Stigall et al. US2020/0188639, and Moriyama US2013/0041222 as applied to claim 5 above and further in view of Fukushima et al. US2015/0250547.
For claim 6, modified Asaoka discloses the “endoscope according to claim 5, wherein the second driving force input member is a shaft (Moriyama: rotary shaft portion 122; fig 8), and wherein the shaft is connected to the transmission member (Moriyama: rotary shaft portion 12, fig 8, makes a connection to rotor 61 as the transmission member via linear member 83, fig 4).
Asaoka does not explicitly disclose “via a speed reduction mechanism that reduces the driving force from the external mechanism”.  Fukushima teaches a drive .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795